Per Curiam.
A judge of compensation claims awarded workers' compensation benefits based on the so-called "120-day rule," which generally precludes carriers from denying compensability if they begin paying benefits and do not challenge compensability within 120 days. See § 440.20(4), Fla. Stat. (2015) ; see also Sierra v. Metropolitan Protective Servs., 188 So.3d 863, 866-67 (Fla. 1st DCA 2015). But "[a] claimant's 'defense' of waiver to an [employer's] ability to deny compensability of an accident or specific injury/condition pursuant to the '120-Day Rule' is an affirmative pleading which must be timely raised and specifically plead[ed]." Teco Energy, Inc. v. Williams , 234 So.3d 816, 823 (Fla. 1st DCA 2017). Here the claimant did not specifically plead application of the 120-day rule. The judge of compensation claims therefore erred in awarding benefits based on the rule.
REVERSED .
Lewis, Kelsey, and Winsor, JJ., concur.